NORTHCUTT, Judge.
Dennis L. Davis filed a motion to correct illegal sentence and a motion seeking additional jail credit pursuant to Florida Rule of Criminal Procedure 3.800(a). In his initial brief, Davis also alleged that his plea was involuntary. We affirm without comment the trial court’s orders denying Davis’s motions. However, this affirmance is without prejudice to any right Davis might have to file a timely, facially suffi*859cient motion for postconviction relief under Florida Rule of Criminal Procedure 3.850.
Affirmed.
CASANUEVA and STRINGER, JJ., Concur.